       Case: 1:18-cv-07592 Document #: 1 Filed: 11/16/18 Page 1 of 4 PageID #:1




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 SANDRA WARREN,

                Plaintiff;                              Case No.:
        v.                                              Removed from the Circuit Court of Lake
                                                        County Illinois, Case No. 18L 00000800
 KELLY SERVICES, INC.,

                Defendant.


                                    NOTICE OF REMOVAL

       Defendant KELLY SERVICES, INC. (“KSI”), pursuant to 28 U.S.C. §§ 1332, 1441 and

1446, files this Notice of Removal with respect to Case No. 18L 00000800, which has been filed

in the Circuit Court of the Nineteenth Judicial Circuit, Lake County, Illinois. In support of this

Notice, KSI states:

       1.      On or about October 12, 2018, Plaintiff Sandra Warren (“Plaintiff”) commenced a

civil action against KSI in the Circuit Court of the Nineteenth Judicial Circuit, Lake County,

Illinois (Case No. 18L 00000800). On October 17, 2018, KSI was served with a summons and a

copy of the Complaint. Copies of the summons and Complaint are attached at Exhibit A.

       2.      In her Complaint, Plaintiff seeks damages in the amount of $1,000,000 from

Kelly Services for “workplace discrimination.” (See Exhibit A, at Complaint)

       3.      Title 28, Section 1332 provides that “the district courts shall have original

jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs, and is between (1) citizens of different States . . .” 28

U.S.C. § 1332(a)(1).

       4.      Complete diversity exists between the parties.
       Case: 1:18-cv-07592 Document #: 1 Filed: 11/16/18 Page 2 of 4 PageID #:1




       5.      Plaintiff lists her address as 33720 N. Royal Oak Lane, Grayslake, IL, 60030.

(See Exhibit A, at Complaint). Plaintiff is therefore a citizen of the State of Illinois. (Id.).

       6.      KSI is not a citizen of Illinois. As a corporation, KSI is deemed a citizen of its

state of incorporation and the state of its principal place of business. See 28 U.S.C. § 1332(c)(1);

see also Hertz Corp. v. Friend, 559 U.S. 77, 92-93, 130 S. Ct. 1181, 1192 (2010). KSI is a

Delaware corporation with its principal place of business at 999 West Big Beaver Road, Troy,

MI 48084. (Declaration of Debbie Polley, ¶ 3 (attached at Exhibit B)). As such, KSI is a citizen

of the States of Delaware and Michigan, and the parties are thus completely diverse. Therefore,

the “citizenship” component of the removal analysis is satisfied.

       7.      The amount in controversy requirement is also satisfied. While KSI denies any

liability for Plaintiff’s claims, according to the Complaint, Plaintiff seeks $1,000,000 in

damages. (See Exhibit A, at Complaint) Thus, the amount in controversy in this matter exceeds

$75,000, exclusive of interest and costs, as required by 28 U.S.C. § 1332(a).

       8.      Pursuant to 28 U.S.C. § 1441(a), “any civil action brought in a State court of

which the district courts of the United States have original jurisdiction, may be removed by the

defendant or the defendants, to the district court of the United States for the district and division

embracing the place where such action is pending.” 28 U.S.C. § 1441(a). Because this action

was brought in the Circuit Court of the Nineteenth Judicial Circuit, Lake County, Illinois, venue

for purposes of removal is proper in this Court. Pursuant to 28 U.S.C. § 93(a)(1), this District

and this Division embrace Lake County, Illinois, the place where this removed action has been

pending.




                                                   2
      Case: 1:18-cv-07592 Document #: 1 Filed: 11/16/18 Page 3 of 4 PageID #:1




       9.      The summons and Complaint were served on KSI on October 17, 2018. The

Notice of Removal is filed with this Court within 30 days after receipt by KSI and thus is timely

under 28 U.S.C. § 1446(b).

       10.     Because diversity of citizenship exists under 28 U.S.C. § 1332(a)(1) and the

amount in controversy exceeds $75,000, as required by 28 U.S.C. § 1332(a), this action is within

the original jurisdiction of this Court and is subject to removal under 28 U.S.C. § 1441(a).

       11.     Prompt written notice of this Notice of Removal is being sent to Plaintiff and to

the Clerk of Court for the Circuit Court of the Nineteenth Judicial Circuit, Lake County, Illinois,

as required by 28 U.S.C. § 1446(d). A copy of that notice is attached at Exhibit C.

       WHEREFORE, Defendant KELLY SERVICES, INC. states that this action is properly

removable and respectfully notifies this Court, Plaintiff, and the Circuit Court of the Nineteenth

Judicial Circuit, Lake County, Illinois, that this action has been removed to the United States

District Court, Northern District of Illinois. KELLY SERVICES, INC. further requests that this

Court accept this Notice of Removal and assume jurisdiction over this matter for all further

proceedings.

 DATED: November 16, 2018                            Respectfully submitted,

                                                     KELLY SERVICES, INC.

                                                     By: s/ Peter J. Wozniak
                                                        One Of Its Attorneys

 Peter J. Wozniak
 SEYFARTH SHAW LLP
 233 S. Wacker Drive, Suite 8000
 Chicago, Illinois 60606
 Tel: (312) 460-5000
 Fax: (312) 460-7000
 pwozniak@seyfarth.com

 Attorneys for Defendant



                                                 3
      Case: 1:18-cv-07592 Document #: 1 Filed: 11/16/18 Page 4 of 4 PageID #:1




                                CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that on November 16, 2018, he caused the

foregoing NOTICE OF REMOVAL to be filed with the Clerk of the Court via the Court’s electronic

case filing/ecf system, and has served a true and correct copy of the same upon the Plaintiff via

US mail:

               Sandra Warren
               33720 N. Royal Oak Lane, #103
               Grayslake, IL 60030


                                                                    s/ Peter J. Wozniak




                                                 4
